TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-03-00016-CV




                               Kamelsh Narayanji Hariyani, Appellant

                                                    v.

                                        State of Texas, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
          NO. GV201076, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




                              MEMORANDUM OPINION


                Because appellant Kamelsh Narayanji Hariyani has failed to file an appellate brief, we will

dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).

                The Clerk of this Court filed appellant=s notice of appeal and the clerk=s record on January

2, 2003. On February 13, the court reporter informed this Court that no reporter=s record has been

requested. Consequently, the appellant=s brief was due on February 3, 2003. See Tex. R. App. P.

38.6(a). On February 26, 2003, the Clerk of this Court informed appellant that unless a proper motion is

submitted to this Court by March 3, this Court will dismiss the appeal for want of prosecution. Thus far,

appellant has failed to respond to this request.
                Accordingly, we dismiss the appeal for want of prosecution on our own motion. See id.

42.3(b), (c).




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: May 8, 2003